Title: To George Washington from Major General John Sullivan, 1 May 1778
From: Sullivan, John
To: Washington, George


                    
                        Dear General
                        Providence May 1st 1778
                    
                    In my Letter of this Day I mentioned the State of this Post: I Expect the Troops will be Soon here, if There is any Spirit Left in the New England States: but when they Arive I Shall have only one Brigr viz. Brigr Genl Cornell to assist me in taking Care of Troop So Scattered as mine must be, viz. from Point Judith to Providence on the west, & from Providence to Seconnet Point on the East; being in the whole one hundred miles—I therefore beg your Excellencey to order General Stark who is now arrived at New Hampshire (from Albany) to Take Post with me this Campaign. I have the Honor to be with the most Profound Respect your Excellenceys most obedient Servant
                    
                        John Sullivan
                    
                    
                        P:S. Some Gentlemen of veracity have arrived from Boston & Inform that they have been on Board a prize Ship Sent in there by two Connecticut Privateers with a hundred & Sixty Bales of Dry goods & Sundry other Articles Mr Shaw of New London owns half of one Privateer & a Sixteenth of the other his Share is Computed at 70 Thousd Pounds L: M: This Acct may be Relied on J: S:
                    
                